 Case 07-11753              Doc 305    Filed 01/31/19 Entered 01/31/19 15:57:27         Desc Main
                                        Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS
                                      EASTERN DIVISION


                                                        )
 In re:                                                 )
                                                        ) Chapter 7
 WILLIAM D. KWIATEK,                                    ) Case No. 07-11753-MSH
                                                        )
                                                        )
                                      Debtor.           )
                                                        )


                                      CERTIFICATE OF SERVICE

          I, Richard E. Mikels, hereby certify that on January 31, 2019, I caused a copy of the

Response to Status Report of Trustee [Dkt. No.304] to be served via this Court’s CM/ECF

system and/or first class mail, postage prepaid, on the parties listed on the attached service list.



 Dated: January 31, 2019                         By     /s/ Richard E. Mikels
                                                        Richard E. Mikels (BBO No. 345620)




DOCS_NY:38625.4 25003/001
 Case 07-11753              Doc 305   Filed 01/31/19 Entered 01/31/19 15:57:27   Desc Main
                                       Document     Page 2 of 2



WILLIAM D. KWIATEK
Case No. 07-11753-MSH
CM/ECF SERVICE LIST

VIA CM/ECF

       Stephen A Cain stephenaustincain@hotmail.com, dainrbirkley@hotmail.com
       Daniel C. Cohn dcohn@murthalaw.com, lmulvehill@murthalaw.com
       Kathleen R. Cruickshank kcruickshank@murphyking.com;
        bankruptcy@murphyking.com; asavoia@murphyking.com
       John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
       David C. Fixler dfixler@rubinrudman.com
       William H. Harris wharris@zwickerpc.com
       Robert A. McCall rmccall@peabodyarnold.com
       Harold B. Murphy mxc@hanify.com, ma33@ecfcbis.com
       Andrew M. Osborne ozzvis@yahoo.com, Contact@osbornefontelaw.com
       Timothy M. Pomarole tpomarole@peabodyarnold.com
       Nicholas L. Triantos nltlaw@comcast.net, G3651@notify.cincompass.com
       Stephen Valente SV@DGANDL.COM, jb@dgandl.com;mbd@dgandl.com;
        jf@dgandl.com; ks@dgandl.com; lk@dgandl.com


VIA FIRST CLASS US MAIL

Kathleen R. Cruickshank
Murphy & King, P.C.
One Beacon Street
Boston, MA 02108




DOCS_NY:38625.4 25003/001                        12
